The rule must now be regarded as settled that in all cases tried in the circuit court, sitting in equity, though the testimony be heard orally by the judge under the Act of September 22, 1915 (Gen. Acts 1915, p. 705), rule 75 must be observed, and that in the absence from the record of a note of testimony, as prescribed by that rule, no testimony can be considered either by the trial judge or by this court on appeal. Lunday v. Jones, 204 Ala. 326, 85 So. 411; Five Hundred Sacks of Feed v. State of Alabama, 205 Ala. 315,87 So. 348; Brassell v. Brassell, 205 Ala. 201, 87 So. 347.
There being no testimony properly before the trial court, there was nothing to support the decree, and the decree must accordingly be reversed, and the cause remanded for another trial.
The writer concurs in this result only because the law has been thus settled by a majority of the court, and is no longer open to question.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.